Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Schlueter (Reg. No. 54,912) on 2/10/22.

The application has been amended as follows: 
At line 49 of claim 1, change “…more second encounters, verify whether the patient reduced his/her use of the EMS…” to  “…more second encountersto verify whether the patient reduced his/her use of the EMS…”
At line 7 of claim 51, change “the mobile computing device” to “the at least one mobile computing device”


Allowable Subject Matter
Claims 1, 4, 6, 7, 13, 16, 43, 45, 47, 48, 50-52, and 55-66 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 51 are directed to a patient data management system for community paramedicine.

Regarding claim 51, the closest prior art of record, Luttrell (US 2003/0004758 A1) and Sansale et al. (US 2015/0186610 A1) teach a patient data management system for community paramedicine, the system comprising: a medical database configured to store a plurality of patient records, each patient record comprising a patient-specific program goal for a patient comprising meeting a condition during or within a time period or within a predetermined number of visits; at least one mobile computing device configured to provide a portal screen to a patient data management platform, the at least one mobile computing device comprising a tablet or smartphone; a server hosting the patient data management platform and configured to be in communication with the medical database and the at least one mobile computing device, the server comprising a processor and a memory, the memory including instructions executable to: provide instructions at the portal screen to prompt a user to enter information about the patient associated with the patient-specific program goal and obtained during a first encounter with the 
JP-2005018202-A foreign reference teaches an emergency call processing unit and an emergency call processing system that automatically detects the situation and automatically transmits to an emergency contact registered in advance. 
“Modeling and analysis of Next Generation 9-1-1 emergency medical dispatch protocols” non-patent literature reference teaches technical aspects to improve the Next Generation 9-1-1 (NG9-1-1) dispatch protocols and developing applications that use smartphone sensors.
However, the closest prior art of record, closest foreign reference, and closest non-patent literature reference do not teach or fairly suggest wherein the patient-specific program goal is specific to a high frequency EMS user; wherein the server is communicatively coupled to an emergency dispatch service and is configured to receive an identification of the patient as the high frequency EMS user; and Page 3 of 13 wherein the memory further includes instructions executable to prompt the user of the portal 
Regarding subject matter eligibility concerns under 35 U.S.C. 101, the invention, as currently claimed, is eligible because the additional elements recite a specific manner of displaying and then replacing an icon with a selectable information icon that enables the user to view the user entry to the data entry field upon selection of the information icon which provides a specific improvement over prior systems, resulting in an improved portal screen for electronic devices. The claim as a whole integrates the mental process into a practical application. Furthermore, the invention is also sufficiently analogous to the invention recited in Bascom, in that although it recites generic computer, network, and Internet components, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements (i.e. a medical database, at least one mobile computing device, a server hosting a patient data management platform and configured to be in communication with the medical database and the at least one mobile computing device, and the server being communicatively coupled to an emergency dispatch service in order to identify high frequency EMS users).
Dependent claims 4, 6, 7, 13, 16, 43, 45, 47, 48, 50, 52, and 55-66 incorporate the allowable subject matter of their respective independent claims, through dependency, and are also allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686